EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey J. Phillips on May 25, 2022.
The application has been amended as follows: 

Claim 3, line 3		replace “(1+*)” with “(1+z*a)”
Claim 3, line 4		replace “and ” with “and z”
Claim 6, line 2		insert “is greater than 2.5 and” prior to “less than about 3.8.”
Claim 7, line 2		insert “is greater than 2.5 and” prior to “less than about 3.5.”
Claim 8, line 2		insert “is greater than 2.5 and” prior to “less than about 3.0.”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-10, 12-18, 20, and 21 are allowed.

The present invention is drawn to a Ziegler-Natta catalyzed ethylene and alpha-olefin LLDPE copolymer comprising:  (a) density in a range from about 0.910 g/cc to about 0.930 g/cc, (b) melt index (I2) in a range from about 0.2 dg/min to about 0.8 dg/min, (c) melt index ratio (I21/I2) in a range from about 25 dg/min to about 45 dg/min, (d) polydispersity index (Mw/Mn) in a range from about 3.0 to about 5.0, (e) polydispersity index (Mz/Mw) greater than 2.5, (f) peak melting point in range from about 123 ºC to about 127 ºC, (g) at least 15 % of temperature raising elution fractionation fraction (TREF) below an elution temperature of 35 ºC, (h) weight average molecular weight is substantially constant over an entire TREF fraction distribution, wherein Mw (100 ºC) divided by Mw (35 ºC) is in a range from about 1.0 to about 1.5, (i) zero shear viscosity in a ranage of about 2×104 to about 1×107 Pa-s, (j) long chain branching is in a range from about 5 to about 50 per million carbon atoms.  

Subject of claims is patentably distinct over references listed in Applicant’s PTO-1449 and over prior art listed in the previously cited PTO-892.  None of the references teaches the ethylene and alpha-olefin LLDPE copolymer of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 26, 2022